DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 19 March 2021, with respect to the rejection of the claims under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of the claims under 35 USC 112(a) of 27 January 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5, 7-10, 12, 14-17, 19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Doyle et al (US 2016/0214533) teaches using vehicles to gather and process image data to fulfill a request (Doyle: Fig. 1 A), while Cuban et al (US 2018/0259960) teaches using UAVs to collect and identify a filter criteria using a computer vision algorithm on the UAV (Cuban: Para. 0029 and Abstract, image data can be processed on the UAV to locate objects of interest...the objects of interest can be counted).
The prior art taken alone or in combination does not disclose, teach, or suggest transmitting a request to a plurality of vehicles including geolocation information, a time period, filter criteria, and executable code, wherein the executable code includes a computer vision algorithm to process images, and where the executable code executed at the corresponding location causes the plurality of vehicles to analyze the plurality of images using the computer vision algorithm and the filter criteria, the computer vision algorithm specifically corresponding to the filter criteria (i.e. the executable code containing the computer vision algorithm .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY K LUU whose telephone number is (571)272-3483.  The examiner can normally be reached on M-F: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.K.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669